Title: To Benjamin Franklin from Thomas Paine, [13 May 1781?]
From: Paine, Thomas
To: Franklin, Benjamin


Dear sir
[May 13, 1781?]
Since writing the enclosed, a Messenger Arrived with a letter from you for Col Laurens, who is gone to take leave—
Col Laurens in making out his arrangement of supplies as mentioned in my note to you wants some commercial information, and if Mr Williams can make it convenient to be here early to Morrow Morning it will I know, be convenient to the Col. which is the purpose of my letter to Mr. W—therefore if you do not see him to day—I should be glad you could forward it to st. Germain— I have likewise sent a line on the same purpose to Mr Alexander at his Hotel.
I am Dear sir with much Esteem your Ob. Hlbe serv
Thos. Paine


I should be glad of half an hours conversation with you as I want much to mention to you something respecting a person (whom we both know) and his very extraordinary conversation in this Country.

